UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the quarterly period ended March 31, 2012 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 333-173215 FORECLOSURE SOLUTIONS, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) Texas 32-0326395 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2502 Live Oak Street, Suite 205, Dallas, Texas75204 (214) 620-8711 (Address of Principal Executive Offices) (Issuer’s Telephone Number) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨Noþ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨Non-accelerated filer ¨Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes¨No¨ The number of shares outstanding of the Issuer’s Common Stock as of May 4, 2012 was 7,000,000. FORECLOSURE SOLUTIONS, INC. INDEX Page PART I - FINANCIAL INFORMATION Item. 1 Financial Statements Balance Sheets as of March 31, 2012 and December 31, 2011 3 Statements of Operations for the three months ended March 31, 2012 and 2011 and for the period from December 9, 2010 (Inception) through March 31, 2012 4 Statement of Stockholders' Equity (Deficit) for the period from December 9, 2010 (Inception) through March 31, 2012 5 Statements of Cash Flows for the three months ended March 31, 2012 and 2011 and for the period from December 9, 2010 (Inception) through March 31, 2012 6 Notes to the Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures about Market Risks 11 Item 4. Controls and Procedures 11 Part II - OTHER INFORMATION Item 1. Legal Proceedings 11 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities 12 Item 3. Defaults upon Senior Securities 12 Item 4. Mine Safety Disclosure 12 Item 5. Other Information 12 Item 6. Exhibits 12 2 FORECLOSURE SOLUTIONS, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS March 31, December 31, (unaudited) (audited) ASSETS Current Assets: Cash $ $ Prepaid expense Total current assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable $ $ Amount due to related party Total current liabilities Stockholders' Equity (Deficit): Preferred stock, par value $0.0001; 10,000,000 shares authorized, no shares issued and outstanding - - Common stock - par value $0.0001; 190,000,000 shares authorized; 7,000,000 shares issued and outstanding Additional paid in capital Deficit accumulated during development stage ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these financial statements. 3 FORECLOSURE SOLUTIONS, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 AND FOR THE PERIOD FROM DECEMBER 9, 2010 (INCEPTION) THROUGH MARCH 31, 2012 (UNAUDITED) December 9, 2010 (Inception) Three Months Ended through March 31, 2012 March 31, 2011 March 31, 2012 Revenues $
